        Case 2:18-cv-01160-MJH-CRE Document 181 Filed 05/10/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

RICARDO NOBLE,                                      )
                                                    )
                                                    )                   2:18-CV-01160-MJH
                 Plaintiff,                         )
                                                    )
         vs.                                        )
                                                    )
                                                    )
JOHN WETZEL, SECRETARY OF PA                        )
D.O.C.; ROBERT GILMORE, SCI
GREENE SUPERINTENDENT; STEVE
LONGSTRETH, SCI GREENE PRISON
COUNSELOR
            Defendants,

                                   MEMORANDUM ORDER

         Before the Court is Plaintiff, Ricardo Noble’s, Motion for District Judge per Fed. R. Civ.

P. 72(a) and (b) to Decide Plaintiff’s Objections (ECF No. 161) to Magistrate’s Order. (ECF No.

179). The Court will grant Plaintiff’s motion to the extent that Plaintiff’s Objections (ECF No.

161) will be decided. In his objections, Mr. Noble requests review of the Magistrate Judge’s

February 23, 2021Order, (ECF No. 159), which granted Defendants’ Motion to Strike. (ECF No.

151).

         The matters raised by Defendants’ Motion to Strike (ECF No. 151) reflect that Plaintiff’s

Amended Complaint (ECF No. 53), restated factual allegations and included parties that had

been previously dismissed by the Magistrate Judge’s Report and Recommendation, which was

adopted by the District Court. (ECF Nos. 45 and 51). Because Plaintiff’s Amended Complaint

contained matters that had been previously ruled upon and dismissed, the Magistrate Judge

properly granted Defendant’s Motion to Strike. Upon review of the matters raised by Mr.

Noble’s objections and under Fed. R. Civ. P. 72, the Court concludes that the Magistrate Judge’s

February 23, 2021 Order (ECF No. 159) is neither clearly erroneous nor contrary to law.
      Case 2:18-cv-01160-MJH-CRE Document 181 Filed 05/10/21 Page 2 of 2




       Accordingly, because he has not shown that the magistrate judge’s ruling was clearly

erroneous or contrary to law, Mr. Noble’s Objections are OVERRULED.

       IT IS SO ORDERED.



Dated: May 10, 2021
                                           By the Court:

                                           ____________________________________
                                           Marilyn J. Horan
                                           United States District Judge
cc:    Ricardo Noble
       BX-9351
       SCI Fayette
       50 Overlook Drive
       LaBelle, PA 15450




                                               2
